FILED
                             NOT FOR PUBLICATION                             MAR 05 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50166

               Plaintiff - Appellee,             D.C. No. 2:08-cr-01253-SJO

   v.
                                                 MEMORANDUM *
 LUIS ARREDONDO-VARGAS,

               Defendant - Appellant.



                     Appeal from the United States District Court
                         for the Central District of California
                      S. James Otero, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Luis Arredondo-Vargas appeals from the 24-month sentence imposed

following his guilty-plea conviction for being an illegal alien found in the United




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EH/Research
States following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

         Arredondo-Vargas contends that the district court procedurally erred by

failing to properly calculate the Guidelines range, by failing to sufficiently explain

why the above Guidelines range sentence was necessary, and by failing to explain

the denial of a fast-track departure. He also contends that the sentence is

substantively unreasonable in light of criminal history. The record reflects that the

district court did not procedurally err in its calculation of the advisory sentencing

Guideline range or its consideration of the 18 U.S.C. § 3553(a) factors, and that the

sentence is substantively reasonable in light of the totality of the circumstances.

See United States v. Carty, 520 F.3d 984, 991-993 (9th Cir. 2008) (en banc); see

also United States v. Higuera-Llamos, 574 F.3d 1206, 1210-12 (9th Cir. 2009).

         Finally, in a footnote in his opening brief, Arredondo-Vargas contends that

the district court violated Rule 32 of the Federal Rules of Criminal Procedure by

failing to resolve a factual dispute Arredondo-Vargas raised for the first time

during his sentencing colloquy. Arredondo-Vargas’s conclusory allegations

denying crucial elements of his criminal history are insufficient to cast doubt on

the uncontroverted PSR. See United States v. Kimball, 975 F.2d 563, 567 (9th Cir.

1992).


EH/Research                                 2                                     09-50166
       In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the incorrect reference to 8 U.S.C. § 1326(b). See United

States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte

to delete the reference to § 1326(b)).

       AFFIRMED.




EH/Research                                3                                     09-50166